Filed 5/19/16 Sweetwater Union High School Dist. v. Rangel-Palacios CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



SWEETWATER UNION HIGH SCHOOL                                        D067799
DISTRICT,

         Plaintiff and Respondent,
                                                                   (Super. Ct. No. 37-2014-00022222-
         v.                                                        CU-PT-CTL)

ERENDIRA RANGEL-PALACIOS,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County, Lisa Schall,

Judge. Affirmed.



         Erendira Rangel-Palacios, in pro. per., for Defendant and Appellant.

         Sue Ann Salmon Evans, Candace M. Bandoian and Dannis Woliver Kelley, for

Plaintiff and Respondent.
                                     INTRODUCTION

       Erendira Rangel-Palacios appeals orders compelling discovery responses and

awarding sanctions pursuant to former Education Code section 44944, subdivision (a),1

related to an administrative proceeding regarding the dismissal of Rangel-Palacios from

her teaching position with the Sweetwater Union High School District (Sweetwater). We

conclude the orders are appealable. However, Rangel-Palacios failed to provide an

adequate record on appeal or arguments with supporting citations to either legal authority

or the record. Her failure to do so precludes appellate review. (Regents of University of

California v. Sheily (2004) 122 Cal. App. 4th 824, 826, fn. 1; Estrada v. Ramirez (1999)

71 Cal. App. 4th 618, 620, fn. 1.) The record before us establishes the trial court properly

exercised its discretion to compel responses to discovery and to award sanctions and we

affirm the orders.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Sweetwater served Rangel-Palacios, a permanent certificated employee, with an

accusation in January 2014 seeking her dismissal for unprofessional conduct, dishonesty,



1      Before its 2014 amendment, which was effective in January 2015, Education Code
section 44944, subdivision (a)(1), provided the parties in a dismissal or suspension
proceeding with the same discovery rights as those afforded to parties in a civil action
under the Civil Discovery Act (Code Civ. Proc., § 2016.010, et seq.). Education Code
section 44944, subdivision (a)(2) formerly provided: "If the right of discovery granted
under paragraph (1) is denied by either the employee or the governing board, all of the
remedies in Chapter 7 (commencing with Section 2023.010) of Title 4 of Part 4 of the
Code of Civil Procedure shall be available to the party seeking discovery and the court of
proper jurisdiction, to entertain his or her motion, shall be the superior court of the county
in which the hearing will be held." (Stats. 2014, ch. 55, § 15, pp. 85-86.) All references
to Education Code section 44944 are to the statute in effect prior to the 2014 amendment.
                                              2
unsatisfactory performance, unfitness of service, and persistent violation of or refusal to

obey the school laws of the state or regulations. The matter was assigned to the Office of

Administrative Hearings (OAH) for a hearing.

       Sweetwater served discovery requests including form and special interrogatories,

requests for production of documents, and requests for admissions in March 2014.

Rangel-Palacios provided no responses even though Sweetwater granted her extensions

of time to respond to the discovery requests. Sweetwater attempted to meet and confer

with Rangel-Palacios regarding the outstanding responses in May 2014 and filed a

motion to compel responses with the OAH. At a telephonic hearing held with an OAH

administrative law judge (ALJ) at the end of May, Rangel-Palacios confirmed her

attorney had withdrawn. Although she confirmed she received the outstanding discovery

requests, Sweetwater's counsel provided her with courtesy copies of the outstanding

discovery and again requested responses.

       The ALJ issued a tentative ruling noting the court of proper jurisdiction to hear

motions to compel discovery requests granted under Education Code section 44944 is the

superior court. The ALJ granted the motion to compel responses to requests for

discovery made pursuant to Government Code section 11507.6 for administrative

adjudication proceedings. After Rangel-Palacios failed to respond to these requests for

discovery, the ALJ certified the matter to the superior court for contempt sanctions.

       Sweetwater's counsel spoke with Rangel-Palacios on June 6, 2014, about the

outstanding responses and reminded her she also owed responses to requests for

admission. Sweetwater's counsel sent a follow-up letter stating Rangel-Palacios could

                                             3
bring her documents to Sweetwater's counsel's office where they would make copies at

her expense if they were too voluminous to mail. Instead of providing responses, Rangel-

Palacios sent Sweetwater's counsel a letter requesting production of documents

responsive to 23 separate requests within days. Sweetwater said it would respond to the

discovery requests as provided by statute. It also reminded Rangel-Palacios she could

deliver her documents to counsel's office and they would make copies at her expense.

       After receiving no discovery responses from Rangel-Palacios, Sweetwater

petitioned the superior court to assume jurisdiction pursuant to former Education Code

section 44944, subdivision (a), of the discovery matters. Sweetwater moved to compel

Rangel-Palacio to respond to requests for production of documents, to respond to form

and special interrogatories, and to deem requests for admissions admitted. Sweetwater

also sought sanctions. Sweetwater personally served Rangel-Palacios with the petition

along with the discovery motions indicating the motions would be heard on September

19, 2014. Certain motions were continued to October 31, 2014.

       Rangel-Palacios did not oppose the motions. The court heard and granted the

motion to compel responses to the request for production of documents and the motion

for deemed admissions on September 19, 2014. Rangel-Palacios did not appear at the

September 19, 2014 hearing.2 The court heard and granted the motion to compel



2       We grant Rangel-Palacios's motion to augment the record on appeal only as to the
trial court minutes dated August 5, 2014, September 19, 2014, and October 31, 2014.
The motion to augment is denied in all other respects as the other documents are outside
the record of the superior court and are irrelevant to our decision. (Cal. Rules of Court,
rule 8.155(a)(1).)
                                            4
responses to form and special interrogatories and request for sanctions on October 31,

2014. The court imposed sanctions as follows: (1) $3,283.17 for failure to respond to

requests for production of documents; (2) $4,410.17 for failure to respond to requests for

admissions; (3) $4,000 for failure to respond to form interrogatories; and (4) $4,000 for

failure to respond to special interrogatories. Rangel-Palacios appeals these discovery

orders.3

                                      DISCUSSION

                                             I

       We asked the parties to address the issue of appealability in their briefs. Rangel-

Palacios contends the orders are appealable pursuant to Code of Civil Procedure section

904.1, subdivision (a)(1) (a judgment) and subdivision (b) (sanction order of $5,000 or

less reviewable after entry of final judgment or extraordinary writ). Sanction awards may

not be combined to meet the $5,000 threshold for appealability pursuant to Code of Civil

Procedure section 904.1, subdivision (a)(12). (Calhoun v. Vallejo City Unified School

Dist. (1993) 20 Cal. App. 4th 39, 43-44.)

       Sweetwater contends the discovery orders are not appealable pursuant to either

Code of Civil Procedure sections 904.1 or 1064 because the discovery orders were not a



3       Rangel-Palacio has since filed a petition for writ of administrative mandamus
challenging the final decision of the Commission on Professional Competence for the
Sweetwater Union High School District. (Rangel-Palacios v. Sweetwater Union High
School District (Super. Ct. San Diego County, No. 37-2015-00007906-CU-WM-CTL).)
We grant Sweetwater's request for judicial notice for the fact the petition was filed, not
for the truth of any matters asserted therein. (Evid. Code, §§ 452, subd. (d), 459, subd.
(a); Laabs v. City of Victorville (2008) 163 Cal. App. 4th 1242, 1266.)
                                             5
final judgment or order between the parties. Sweetwater contends the discovery orders

were ancillary to the administrative proceeding, which did not conclude until a final

decision was issued in that proceeding.

       We conclude the orders are appealable as a final determination of the rights of the

parties in a special proceeding. (Code Civ. Proc., § 1064.) "[T]he general test for

determining whether the judgment is final is 'that where no issue is left for future

consideration except the facts of compliance or noncompliance with the terms of the first

decree, that decree is final, but where anything further in the nature of a judicial action on

the part of the court is essential to a final determination of the rights of the parties, the

decree is interlocutory.' " (Meehan v. Hopps (1955) 45 Cal. 2d 213, 217; see Dana Point

Safe Harbor Collective v. Superior Court (2010) 51 Cal. 4th 1, 5; People v. Whaley

(2008) 160 Cal. App. 4th 779, 802.)

       In this case, the petition for assumption of jurisdiction asked the superior court to

assume jurisdiction over the discovery motions and to grant any relief thereon deemed

proper by the court. The court resolved all issues in the petition by the orders subject to

this appeal. Although the issue of the employment dispute case could subsequently

return to the superior court via a petition for administrative mandamus following a

decision in the administrative proceeding (and apparently has done so), an administrative

mandamus is a separate proceeding and is not a continuation of the discovery proceeding

at issue here.




                                                6
                                              II

        We review discovery orders, including orders awarding sanctions, for abuse of

discretion. (Costco Wholesale Corp. v. Superior Court (2009) 47 Cal. 4th 725, 733; Doe

v. United States Swimming, Inc. (2011) 200 Cal. App. 4th 1424, 1435 [" 'A court's decision

to impose a particular sanction is subject to reversal only for manifest abuse exceeding

the bounds of reason' "].) " ' "The trial court's determination will be set aside only when

it has been demonstrated that there was 'no legal justification' for the order granting or

denying the discovery in question." ' " (Lickter v. Lickter (2010) 189 Cal. App. 4th 712,

740.)

        Rangel-Palacios states in her opening brief she responded to the discovery prior to

September 19, 2014, but mistakenly did not sign the responses. There is no support for

this contention in the record.4 In her reply brief, Rangel-Palacios makes other

unsupported representations regarding the meet and confer process and the discovery

motions, as well as matters relevant only to the OAH proceedings.

        It is the appellant's burden to provide an adequate record on appeal. (Ballard v.

Uribe (1986) 41 Cal. 3d 564, 574 ["a party challenging a judgment has the burden of

showing reversible error by an adequate record"]; Kashmiri v. Regents of University of

California (2007) 156 Cal. App. 4th 809, 849 [the appealing party must provide an


4      Rangel-Palacios submitted with her motion to augment what appears to be
excerpts of the discovery requests with handwritten notations. However, these
documents are not complete, are not signed and give no indication if or when these
responses were served on Sweetwater. There is also no indication these documents were
ever provided to the trial court. Therefore, we deny the request to augment the record
with these documents. (Cal. Rules of Court, rule 8.155(a)(1).)
                                              7
adequate record demonstrating error].) "We cannot presume error from an incomplete

record." (Christie v. Kimball (2012) 202 Cal. App. 4th 1407, 1412.) We are not permitted

to speculate as to the contents of the missing portions of the record or the issues that may

have raised below. (Rossiter v. Benoit (1979) 88 Cal. App. 3d 706, 712.) The failure to

provide an adequate record on appeal "precludes an adequate review and results in

affirmance of the trial court's determination." (Estrada v. Ramirez, supra, 71

Cal.App.4th at p. 620, fn. 1.)

       Rangel-Palacios also failed to provide citations to the record in support of the

factual and procedural assertions in her briefs or cogent legal analysis supported by

citation to authority. Therefore, we deem her contentions waived. (Regents of

University of California v. Sheily, supra, 122 Cal.App.4th at p. 826, fn. 1; see Nwosu v.

Uba (2004) 122 Cal. App. 4th 1229, 1246 [statements in appellate briefs not supported by

citations to the record are improper and cannot be considered].)

       Although Rangel-Palacios is representing herself in this appeal, the rules of civil

procedure apply equally to her. A litigant "appearing in propria persona, … is entitled to

the same, but no greater, consideration than other litigants and attorneys." (Nelson v.

Gaunt (1981) 125 Cal. App. 3d 623, 638; see Nwosu v. Uba, supra, 122 Cal.App.4th at

pp. 1246-1247.)

       The record properly before us establishes Sweetwater presented evidence it

propounded discovery as permitted by statute. Despite meet and confer efforts with both

Rangel-Palacios and her former counsel, Rangel-Palacios failed to provide verified

responses to the discovery. Rangel-Palacios did not oppose the discovery motions in the

                                             8
superior court. (Bell v. Am. Title Ins. Co. (1991) 226 Cal. App. 3d 1589, 1602 ["[f]ailure

to register a proper and timely objection to a ruling or proceeding in the trial court waives

the issue on appeal"].) Therefore, the court acted within its discretion to grant the

discovery motions and impose sanctions.

                                      DISPOSITION

       The orders are affirmed. Sweetwater shall recover its costs on appeal.




                                                                        McCONNELL, P. J.

WE CONCUR:



NARES, J.



McINTYRE, J.




                                              9